Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-27 in the reply filed on 4 October 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 21, it is unclear if “the layer” is the copper layer previously introduced or an additional layer present in the structure.  For the purposes of this action, “the layer” will be interpreted to mean the copper layer.
	Claim 22 recites the limitation "the layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 22, it is unclear if “the layer” is the copper layer previously introduced or an additional layer present in the structure.  For the purposes of this action, “the layer” will be interpreted to mean the via.
Claim 24 recites the limitation "the layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, it is unclear what is meant by the term “the layer” when the copper layer has not been formed yet.
Claims 24 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claims 25-27 are rejected based solely upon their dependency
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aoi et al. (US Pat. Pub. 2008/0083989).
Regarding claim 21, Aoi teaches a method comprising:
Forming a ruthenium oxide film on sidewalls, of a via of a dual damascene structure, and on sidewalls, of a trench of the dual damascene structure, wherein a bottom surface of the via is non-metallic [fig. 1, 11, paragraph [0083] teaches RuO2]; and
Filling the trench with a copper layer wherein the bottom surface of the layer is metallic [fig. 1, 14, paragraph [0085] teaches copper, the bottom of the copper layer is metallic as it is copper].
	Regarding claim 22, Aoi discloses the method of claim 21, further comprising:
Forming a Ruthenium liner on the Ruthenium oxide film and on the bottom surface of the via when the bottom surface of the via is non-metallic [fig.1, 13, paragraph [0084] teaches 13 is Ru, the bottom of the via would be non-metallic as it would be covered with RuO2],
Wherein the via and the trench are filled with the copper layer after forming the Ruthenium liner [fig. 1, 14 is formed after 13].
	Regarding claim 23, Aoi teaches the method of claim 22, wherein forming the Ruthenium liner comprises forming the Ruthenium liner on the bottom surface of the via to a thickness that is approximately equal to greater than a thickness of the Ruthenium liner on the Ruthenium oxide film [fig. 1, 13 has the same thickness throughout the damascene structure].
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 25-27 are rejected under 35 USC 112 above based solely upon their dependency above but are believed to be allowable if the uncertainty above is corrected and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach performing a pre-treatment operation on a bottom surface of the via to cause the bottom surface of the via to become non-metallic, forming a Ruthenium liner on sidewalls of the via and on sidewalls of the trench and performing, after forming the Ruthenium liner, a plasma treatment operation on the bottom surface of the via to cause the bottom surface of the via to become metallic.
Regarding claim 16, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach performing a pre-treatment operation on a bottom surface of the via to cause the bottom surface of the via to become non-metallic, forming, after the pre-treatment operation, a Ruthenium oxide film on sidewalls of the via and on sidewalls of the trench, and performing, after forming the Ruthenium oxide film, a plasma treatment operation on the bottom surface of the via to cause the bottom surface of the via to become metallic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816